Argued September 27, 1933.
Recognizing the importance of this case to the City and County of Philadelphia and to their taxpayers, as well as to the citizens of the entire Commonwealth, we of our own motion ordered its reargument, when the contentions of both sides were fully and ably presented. After mature consideration, our conclusion is that the determination arrived at by the court below is right, and we affirm on the portions of its opinion which appear in the reporter's notes. It is our view, too, that appellants' allegation as to the unconstitutionality of the act being not sustained, the bill disclosed no cause of action on which the court could grant relief and that, accordingly, the dismissal of the bill was proper. Certain questions raised by appellants before us and not covered by the court's opinion, we deem to be immaterial in view of our determination on the main question in agreement with the conclusions reached below.
Decree affirmed at appellants' cost. *Page 69